 


109 HR 3017 IH: Nuclear Power Licensing Reform Act of 2005
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3017 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Mrs. Lowey (for herself and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide certain requirements for the licensing of commercial nuclear facilities. 
 

1.Short titleThis Act may be cited as the Nuclear Power Licensing Reform Act of 2005. 
2.AmendmentsSection 103 of the Atomic Energy Act of 1954 (42 U.S.C. 2133) is amended— 
(1)in subsection b., by inserting , including that the facility does not pose an unreasonable threat to persons or the environment because of safety or security vulnerabilities (including vulnerability to terrorist attacks), and that there exist adequate evacuation plans for emergency events and that those plans have been approved by the relevant Federal agencies and States within 50 miles of the facility after by rule establish; and 
(2)in subsection c., by adding at the end the following: Any such renewal shall be subject to the same criteria and requirements that would be applicable for an original application for initial construction, and the Commission shall ensure that any changes in the size or distribution of the surrounding population have not resulted in the facility being located at a site at which a new facility would not be allowed to be built..   
 
